Motion for change of venue granted and trial of indictment removed from County Court, Onondaga County, to Supreme Court, Oneida County. Memorandum: We recognize that ordinarily the trial of an indictment may not be removed to another county based solely on allegations that no fair and impartial trial can be had because of newspaper, television and radio releases. However, in this case extensive investigations were made of the procedures which have involved the defendants and their children and Family Court of Onondaga County. The reports thereof were filed, resulting in further widespread publicity, referring to the defendants and to the death of Kip Henson as the motivating factor of such, investigation. Under all the circumstances in the record before us we .conclude that the interests of justice would be served by removing the trial of this indictment to another county.